Exhibit 99.1 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Revenues of $635 million decreased 2% year over year and OIBDAN1 was down 6%, to $92 million ● Americas revenue decreased 6%; OIBDAN decreased 11% ● International revenue increased $3 million; OIBDAN increased 24% San Antonio, April24, 2014 – Clear Channel Outdoor Holdings, Inc. (NYSE: CCO) today reported financial results for the first quarter ended March 31, 2014. “We made solid progress at our Outdoor businesses during the quarter, as we increasingly capitalized on the growing opportunity in international emerging markets while refocusing our Americas organization to meet the shifting needs of our advertising partners,” said Bob Pittman, Executive Chairman of Clear Channel Outdoor Holdings, Inc. “CEO William Eccleshare and his team are also driving our technological leadership, such as launching ‘Connect’ – a groundbreaking mobile advertising platform that will enable 175 million consumers monthly around the world to access information, shopping, entertainment and community with just their smartphones. We look forward to continuing to transform the out-of-home industry to engage more global consumers more deeply than ever with the industry’s most advanced innovations and smartest initiatives.” “International Outdoor is showing continued strength with a 24% increase in OIBDAN compared to the prior year quarter,” said Chief Executive Officer William Eccleshare. “Strong performances in emerging markets, such as China and Latin America, have been augmented by the economic recovery in Europe. Our UK business is executing ahead of the market, and we see clear signs of an improved performance in the Eurozone, aided by our Sales Force Effectiveness and Revenue Management programs.” “Americas Outdoor faced difficult conditions in the quarter,” Eccleshare added. “We continued to see growth in our strong local and regional business. But our national operations faced challenges, such as the continued absence of revenue from the 77 digital boards in Los Angeles and other divested assets. In addition, a number of our major advertisers shifted their out-of-homespending to support other initiatives, including the Winter Olympics and World Cup. We are taking steps to address these setbacks with our new national sales leadership, our Shopper Marketing program and the continued expansion of our digital footprint.” First Quarter 2014 Results Consolidated revenues decreased $15million, or 2% year over year, to $635 million in the first quarter of 2014 compared to $650 million in the same period of 2013. ● Americas revenues decreased $18million, or 6%, driven mainly by the absence of revenue from the 77 digital bulletins in Los Angeles that were turned off due to a court ruling, and lower revenues at airports due to contracts that were not renewed.Partially offsetting these declines was higher capacity and occupancy of digital bulletins in other markets. ● International revenues rose $3million, or 1%.Revenue growth in emerging markets including China, as well as developed markets including the UK and France, was partly offset by declines in other countries, including those in Northern and Eastern Europe, primarily due to challenging macroeconomic conditions. The Company’s OIBDAN1 was down 6%, or $6 million, to $92million for the three months ended March31, 2014, compared to $98million for the same period of 2013.Included in the 2014 first quarter OIBDAN of $92 million were $2 million and $2 million of operating and corporate expenses, respectively, associated with the Company’s strategic revenue and efficiency initiatives to attract additional advertising dollars to its businesses and improve operating efficiencies.OIBDAN for the three months ended March 31, 2013 included $7 million of such operating expenses. The Company’s consolidated EBITDA, as defined under the CCWH Senior Notes indenture, was $766million for the three months ended March31, 2014, down 2% compared to the same period of 2013. The consolidated net loss attributable to the Company was $97million in the first quarter of 2014 compared to a consolidated net loss attributable to the Company of $74million in the same period of 2013. Key Highlights The Company’s recent key highlights include: ● Installing 15 new digital billboards for an end of quarter total of 1,081 across 39 U.S. markets. ● Continuing to use advanced technology to transform itself, Clear Channel Outdoor launched “Connect,” the first out-of-home mobile interactive advertising platform that will initially reach 175 million consumers each month across 23 countries on five continents – the largest network of its kind.“Connect” turns advertising panels with NFC, QR and/or SMS capabilities at 75,000 of Clear Channel Outdoor’s pedestrian-accessible sites into mobile launch pads, enabling consumers to access interactive content from advertisers via their smartphones for information, shopping, entertainment and community. ● Announcing Clear Channel Airports’ agreement with Adlux, the private aviation advertising market leader in the Middle East, Europe, Russia, Asia-Pacific and Central America, to provide brands with one-stop-shop and sell-through access to multimedia advertising opportunities in the busiest private airport lounges in the world.This alliance extends both companies’ media networks into private airport terminals covered by the other in orderto engage the exclusive audience of high net worth and senior executive business travelers. ● Partnering with Transport for London to test a real-time mapping tool at a bus stop along London’s heavily traveled Regent Street.The mapping tool features a digital screen showing passengers the real-time progress of their buses, travel updates from London Underground and tourist information for the surrounding neighborhood. ● Signing Vodafone to a three-year contract to become the exclusive sponsor of the Clear Channel smart bike sharing system in Barcelona – called “Bicing” – with Vodafone branding on the bikes, docking stations and website. Revenues, Operating Expenses and OIBDAN by Segment (In thousands) Three Months Ended March 31, % Change Revenue1 Americas $ $ (6 %) International 1 % Consolidated revenue $ $ (2 %) Operating expenses1,2 Americas $ $ (4 %) International (1 %) Consolidated operating expenses $ $ (2 %) OIBDAN1 Americas $ $ %) International 25 % Corporate1 ) ) 10 % Consolidated OIBDAN $ $ (6 %) Certain prior period amounts have been reclassified to conform to the 2014 presentation of financials throughout the press release. 1 See the end of this press release for reconciliations of (i)OIBDAN for each segment to consolidated operating income; (ii)revenues excluding the effects of foreign exchange to revenues; (iii)direct operating and SG&A expenses excluding the effects of foreign exchange to expenses; (iv)OIBDAN excluding the effects of foreign exchange to OIBDAN; (v)corporate expenses excluding non-cash compensation expenses to corporate expenses; and (vi)OIBDAN to net income (loss).See also the definition of OIBDAN under the Supplemental Disclosure section in this release. 2 The Company’s operating expenses include direct operating and SG&A expenses. Americas Americas revenues decreased $18 million, or 6% compared to the same period of 2013, driven primarily by lower revenues in our Los Angeles market as a result of the absence of revenue from 77 digital bulletins that were turned off due to a court ruling, as well as the loss of certain national accounts and the nonrenewal of certain airport contracts. Increased capacity and occupancy for our digital displays partially offset these declines. Operating expenses decreased $7 million during the first quarter of 2014 versus the same period in 2013. Driving this decline were lower variable site lease costs and reduced compensation expenses relating to reduced revenues. OIBDAN declined $11 million, or 11%, to $84 million in the first quarter of 2014, including expenses related to investments and strategic cost savings programs of $1 million compared to $1 million in 2013. International International revenues rose $3 million, or 1% compared to the same period of 2013, driven primarily by growth in street furniture sales across emerging markets, including China, and street furniture and digital advertising sales in certain developed markets including the UK and France. These revenue increases were partially offset by declines in other countries, including those in Northern and Eastern Europe, primarily due to challenging macroeconomic conditions. Operating expenses decreased $4 million during the first quarter of 2014 versus the same period in 2013. Driving this reduction were the benefits from previous strategic efficiency initiatives across multiple countries. OIBDAN was up $7 million, or 25%, to $36 million in the first quarter of 2014, including expenses related to investments and strategic cost savings programs of $2 million compared to $5 million in 2013. Conference Call The Company, along with its parent company, CC Media Holdings, Inc., will host a conference call to discuss results on April 24, 2014 at 8:30 a.m. Eastern Time. The conference call number is(866) 233-3842(U.S. callers) and(612) 326-1036(International callers) and the passcode for both is325341. A live audio webcast of the conference call will also be available on the investor section of www.clearchannel.com and www.clearchanneloutdoor.com. After the live conference call, a replay will be available for 30 days. The replay numbers are 800-475-6701 (U.S. callers) and 320-365-3844 (International callers) and the passcode for both is325341. An archive of the webcast will be available beginning 24 hours after the call for 30 days. TABLE 1 - Financial Highlights of Clear Channel Outdoor Holdings, Inc. and Subsidiaries (In thousands) Three Months Ended March 31, Revenue $ $ Operating expenses: Direct operating expenses Selling, general and administrative expenses Corporate expenses Depreciation and amortization Other operating income, net Operating loss ) ) Interest expense Interest income on Due from Clear Channel Communications Equity in loss of nonconsolidated affiliates ) ) Other income (expense), net ) Loss before income taxes ) ) Income tax benefit (expense) ) Consolidated net loss ) ) Less: Amount attributable to noncontrolling interest Net loss attributable to the Company $ ) $ ) For the three months ended March 31, 2014, foreign exchange rate movements increased the Company’s revenues by less than $1million and raised direct operating and SG&A expenses also by less than $1million. TABLE 2 - Selected Balance Sheet Information Selected balance sheet information for March 31, 2014 and December 31, 2013: (In millions) March 31, December 31, Cash and cash equivalents $ $ Total current assets Net property, plant and equipment Due from Clear Channel Communications Total assets Current liabilities (excluding current portion of long term debt) Long-term debt (including current portion of long term debt) Shareholder's deficit TABLE 3 - Total Debt At March 31, 2014 and December 31, 2013, Clear Channel Outdoor Holdings had a total net debt of: (In millions) March 31, December 31, Clear Channel Worldwide Senior Notes: 6.5% Series A Senior Notes Due 2022 $ $ 6.5% Series B Senior Notes Due 2022 Clear Channel Worldwide Holdings Senior Subordinated Notes: 7.625% Series A Senior Subordinated Notes Due 2020 7.625% Series B Senior Subordinated Notes Due 2020 Other debt Original issue discount ) ) Total debt Cash Net Debt $ $ The current portion of long-term debt was $16 million as of March 31, 2014 and December 31, 2013. Liquidity and Financial Position For the three months ended March31, 2014, cash provided by operating activities was $28million, cash flow used for investing activities totalled $38million, cash flow used for financing activities was $32million, and the net effect of exchange rate changes on cash was less than $3 million.The net decrease in cash was $44million. Capital expenditures were approximately $39million for the three months ended March31, 2014 and for the same period in 2013. Consolidated leverage ratio, defined as total debt divided by EBITDA (as defined by the Clear Channel Worldwide Holdings (“CCWH”) Senior Notes indentures) for the preceding four quarters was 6.5:1 at March31, 2014, and senior leverage ratio, defined as senior debt divided by EBITDA (as defined by the CCWH Senior Notes indentures) for the preceding four quarters was 3.6:1 at March31, 2014.As required by the definition of EBITDA in the CCWH Senior Notes indentures, our EBITDA for the preceding four quarters of $766.2million is calculated as operating income (loss) before depreciation, amortization, impairment charges and other operating income (expense), net, plus share-based compensation, and is further adjusted for the following items: (i)costs incurred in connection with severance, the closure and/or consolidation of facilities, retention charges, consulting fees and other permitted activities; (ii)extraordinary, non-recurring or unusual gains or losses or expenses; (iii)non-cash charges; and (iv)various other items. The following table reflects a reconciliation of EBITDA (as defined by the CCWH Senior Notes indentures) to operating income and net cash provided by operating activities for the year ended March31, 2014: (In millions) Note numbers may not sum due to rounding Four Quarters Ended March 31, 2014 Consolidated EBITDA (as defined by the CCWH Senior Notes indentures) $ Less adjustments to consolidated EBITDA (as defined by the CCWH Senior Notes indentures): Cost incurred in connection with closure and/or consolidation of facilities, retention charges, consulting fees, and other permitted activities ) Extraordinary, non-recurring or unusual gains or losses or expenses and severance (as referenced in the definition of consolidated EBITDA in the CCWH Senior Notes indentures) ) Non-cash charges ) Other items (8 ) Less: Depreciation and amortization, Impairment charges, Other operating income (expenses), net, and Share-based compensation expense ) Operating income Plus: Depreciation and amortization, Impairment charges, Other operating income (expenses), net, and Share-based compensation expense Less: interest expense ) Plus: Interest income on Due from Clear Channel Communications 57 Less: Current income tax benefit ) Plus: Other income, net 4 Adjustments to reconcile consolidated net loss to net cash provided by operating activities (including Provision for doubtful accounts, Amortization of deferred financing charges and note discounts, net and Other reconciling items, net) 10 Change in assets and liabilities, net of assets acquired and liabilities assumed 74 Net cash provided by operating activities $ Supplemental Disclosure Regarding Non-GAAP Financial Information The following tables set forth the Company’s OIBDAN for the three months ended March 31, 2014 and 2013.The Company defines OIBDAN as consolidated net income (loss) adjusted to exclude non-cash compensation expenses and the following line items presented in its Statement of Operations: Income tax benefit (expense); Other income (expense), net; Equity in loss of nonconsolidated affiliates; Interest expense; Interest income on Due from Clear Channel Communications; Other operating income, net; D&A; and Impairment charges. The Company uses OIBDAN, among other things, to evaluate the Company's operating performance.This measure is among the primary measures used by management for the planning and forecasting of future periods, as well as for measuring performance for compensation of executives and other members of management.We believe this measure is an important indicator of the Company's operational strength and performance of its business because it provides a link between profitability and net income.It is also a primary measure used by management in evaluating companies as potential acquisition targets. The Company believes the presentation of this measure is relevant and useful for investors because it allows investors to view performance in a manner similar to the method used by the Company's management.The Company believes it helps improve investors’ ability to understand the Company's operating performance and makes it easier to compare the Company's results with other companies that have different capital structures, stock option structures or tax rates.In addition, the Company believes this measure is also among the primary measures used externally by the Company's investors, analysts and peers in its industry for purposes of valuation and comparing the operating performance of the Company to other companies in its industry. Since OIBDAN is not a measure calculated in accordance with GAAP, it should not be considered in isolation of, or as a substitute for, net income as an indicator of operating performance and may not be comparable to similarly titled measures employed by other companies.OIBDAN is not necessarily a measure of the Company's ability to fund its cash needs.As it excludes certain financial information compared with operating income and net income (loss), the most directly comparable GAAP financial measures, users of this financial information should consider the types of events and transactions which are excluded.In addition, because a significant portion of the Company’s advertising operations are conducted in foreign markets, principally the Euro area, the U.K. and China, management reviews the operating results from its foreign operations on a constant dollar basis.A constant dollar basis (in which a foreign currency adjustment is made to show the 2014 actual foreign revenues, expenses and OIBDAN at average 2013 foreign exchange rates) allows for comparison of operations independent of movements in foreign exchange rates. As required by the SEC, the Company provides reconciliations below to the most directly comparable amounts reported under GAAP, including (i)OIBDAN for each segment to consolidated operating income (loss); (ii)Revenues excluding the effects of foreign exchange to revenues; (iii)Expenses excluding the effects of foreign exchange to expenses; (iv)OIBDAN excluding the effects of foreign exchange to OIBDAN; (v)Corporate expenses excluding non-cash compensation expenses to Corporate expenses; and (vi)OIBDAN to net loss. Reconciliation of OIBDAN for each segment to Consolidated Operating Loss (In thousands) Operating income (loss) Non-cash compensation expenses Depreciation and amortization Other operating income, net OIBDAN Three Months Ended March 31, 2014 Americas $ $
